Title: From Thomas Jefferson to Lucy Ludwell Paradise, 27 August 1786
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Paris Aug. 27. 1786.

I am honoured with your letter of the 15th. inst. by Mr. Voss. I concur with you in opinion that it is for Mr. Paradise’s interest to go as soon as possible to America, and also to turn all his debts into one which may be to Mr. Gist or any other: upon condition that the person giving him this credit shall be satisfied to receive annually his interest in money and shall not require consignments of tobacco. This is the usual condition of the tobacco merchants. No [burthen] can be more oppressive to the mind or fortune, and long experience has proved to us that there never was an instance  of a man’s getting out of debt who was once in the hands of a tobacco merchant, and bound to consign his tobacco to him. It is the most delusive of all snares. The merchant feeds the inclination of his customer to be credited till he gets the burthen of debt so increased that he cannot throw it off at once. He then begins to give him less for his tobacco and ends with giving him what he pleases for it, which is always so little that let the demands of the customer for necessaries be reduced ever so low in order to get himself out of debt, the merchant lowers his price in the same proportion so as always to keep such a balance against his customer as will oblige him to continue his consignments of tobacco. Tobacco always sells better in Virginia than in the hands of a London merchant. The confidence which you have been pleased to place in me induces me to take the liberty of advising you to submit to any thing rather than to an obligation to ship your tobacco. A mortgage of property, the most usurious interest, or any thing else will be preferable to this. If Mr. Paradise can get no single money lender to pay his debts, perhaps those to whom he owes might be willing to wait on his placing in the hands of trustees in London whom they should approve, certain parts of his property, the profits of which would suffice to pay them within a reasonable time. Mr. Voss was in hopes of seeing Mr. Paradise here. I shall not fail to give him such information as my knowlege of the country to which he is going may render useful; nor of availing myself of every occasion of rendering him, yourself and family every service in my power, having the honour to be with sentiments of the most perfect esteem & respect, Madam, your most obedient & most humble servant,

Th: Jefferson

